     Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 1 of 17



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND


AMERICAN ACADEMY OF PEDIATRICS, et al.,

                        Plaintiffs,
                                            Civ. Action No. 8:18-cv-883-PWG
              v.

FOOD AND DRUG ADMINISTRATION, et al.,

                        Defendants.



 PLAINTIFFS’ REPLY TO AMICUS BRIEF OF JOHN MIDDLETON, CO. ET AL.
         Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 2 of 17



         When Congress enacted the Tobacco Control Act (“TCA”) in 2009, it prohibited the

marketing of new tobacco products (i.e., products not commercially marketed on February 15,

2007) unless their manufacturer could prove to FDA that the products were “appropriate for the

protection of the public health” or “substantially equivalent” to a product marketed on February

15, 2007. 21 U.S.C. §§ 387j(a)(2)-(3), (c)(2)(A). Congress applied this requirement to four

specific types of tobacco products, as well as any other tobacco products FDA subjected to the

TCA through regulation. Id. § 387a(b). The prospect of new tobacco products becoming subject

to premarket review after they entered the market was thus explicit in the statutory structure.

         In the August 2017 Guidance, FDA set Congress’s design aside for at least five years.

This Court correctly found this action unlawful because it conflicted with the TCA and vacated

the Guidance. Amici curiae1—tobacco companies and industry associations representing e-

cigarette and cigar interests2—ask the Court to reverse itself by remanding to FDA without

vacatur, thus reinstating the August 2017 Guidance despite its manifest unlawfulness.

         Amici tellingly do not cite the standard for remanding without vacatur, a remedy that the

Fourth Circuit “has never formally embraced” but at a minimum requires “a serious possibility

that the [agency] will be able to substantiate its decision on remand.” Sierra Club v. U.S. Army

Corps of Eng’rs, 909 F.3d 635, 655 (4th Cir. 2018) (quoting Allied-Signal, Inc. v. U.S. Nuclear

Reg. Comm’n, 988 F.2d 146, 151 (D.C. Cir. 1993)). Amici do not even attempt to argue that this

standard is satisfied, and thus the Court should follow the settled rule that “Section 706(2)(A)

‘requires federal courts to set aside federal agency action’ that is ‘not in accordance with law.’”


1
  In this brief, “amici” refers to the signatories to the Amicus Curiae Brief of John Middleton, Co. et al. (“Amicus
Br.”), ECF No. 113, not to the State of Maryland, which filed a brief in support of Plaintiffs’ proposal, ECF No. 97.
2
  Amicus CASAA, while not formally an industry trade association, is funded at least in part by tobacco companies.
See, e.g., CASAA, Re: USSTC MRTP Application for Copenhagen Snuff Fine Cut, 3 (Jan. 22, 2019),
https://tinyurl.com/y4cw26p8 (acknowledging donation from Altria); CASAA, Re: Modified risk tobacco product
applications (MRTPAs), submitted by R.J. Reynolds Tobacco Company (RJRT) for six Camel SNUS tobacco
products, 5 (Aug. 28, 2018), https://tinyurl.com/y28vml32 (acknowledging donation from R.J. Reynolds).

                                                          1
        Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 3 of 17



Id. (quoting FCC v. NextWave Pers. Commc’ns Inc., 537 U.S. 293, 300 (2003)).

        Even if amici could clear this hurdle, remand without vacatur would be inappropriate.

Their entire argument hinges on replacing Congress’s judgments with their own. They assume

that new tobacco products should continue to be sold until FDA has rejected their applications,

when Congress expressly required an FDA marketing order before marketing. They insist that

they should not be required to submit applications for years more, until FDA has answered to

their satisfaction every question about the premarket process, even though Congress did not

make the application requirement contingent on FDA guidance and FDA has issued numerous

guidances on application content since promulgating the Deeming Rule. Nothing in the TCA

gives manufacturers a right to keep new products on the market without a marketing order.

Amici’s proposal would leave thousands of new tobacco products on the market indefinitely

without statutorily required FDA review, including ENDS that are causing an epidemic of youth

nicotine addiction and flavored cigars that have become more popular among youth than

cigarettes. The Court should reject amici’s proposal and enter Plaintiffs’ proposed order.

   I.      Remand Without Vacatur Is Inappropriate for ENDS Products

        Amici ask this Court to order “remand without vacatur.” Amicus Br. at 2-10. This is a

remedial option used by some courts in limited circumstances but “never formally embraced” by

the Fourth Circuit. Sierra Club, 909 F.3d at 655. It is of questionable validity because “[t]he

Supreme Court has recognized that Section 706(2)(A) ‘requires federal courts to set aside federal

agency action’ that is ‘not in accordance with law.’” Id. (quoting NextWave, 537 U.S. at 300). To

the extent remand without vacatur is statutorily permissible, it is as an exercise of courts’

remedial discretion—the same remedial discretion that amici and Defendants deny the Court has

when responding to Plaintiffs’ proposal. See, e.g., Black Warrior Riverkeeper, Inc. v. U.S. Army

Corps of Eng’rs, 781 F.3d 1271, 1289-90 (11th Cir. 2015) (collecting cases).
                                                  2
           Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 4 of 17



           Assuming arguendo that remand without vacatur is permitted under the APA, amici have

not come close to justifying its use—and cannot. “[W]hen a reviewing court determines that

agency regulations are unlawful, the ordinary result is that the rules are vacated[.]” NAACP v.

Trump, 298 F. Supp. 3d 209, 243 (D.D.C. 2018) (quoting Harmon v. Thornburgh, 878 F.2d 484,

495 n.21 (D.C. Cir. 1989)). To determine whether an exception should be made, courts consider

the Allied-Signal factors: whether (1) “there is at least a serious possibility that the [agency] will

be able to substantiate its decision on remand” and (2) “the consequences of vacating may be

quite disruptive.” 988 F.2d at 151. Exceptions are principally permitted where agencies have

“inadequately supported rule[s],” Sierra Club, 909 F.3d at 655 (quoting Allied-Signal, 988 F.2d

at 150)—not where they flatly contravened a statute, see, e.g., NRDC v. EPA, 489 F.3d 1364,

1374 (D.C. Cir. 2007) (“The agency’s errors could not be more serious insofar as it acted

unlawfully, which is more than sufficient reason to vacate the rules.”). As then-Judge Ginsburg

explained, when there is “little or no prospect of the rule’s being readopted upon the basis of a

more adequate explanation of the agency’s reasoning, the practice of the court is ordinarily to

vacate the rule.” Ill. Pub. Telecom. Ass’n v. FCC, 123 F.3d 693, 693 (D.C. Cir. 1997).

           A.      FDA Cannot Substantiate the August 2017 Guidance on Remand

           Amici do not acknowledge the first requirement of Allied-Signal, perhaps because it is

impossible for them to satisfy. The Court found the August 2017 Guidance contrary to law, not

merely inadequately justified. There is thus no possibility that the agency will be able to

substantiate its decision on remand. Indeed, FDA has already proposed abandoning the deadlines

established in the August 2017 Guidance. As Acting Commissioner Sharpless recently admitted,

“nobody in the FDA anymore really thinks the 2022 date was a good idea … .”3



3
    Interview with Dr. Ned Sharpless, Acting Comm’r, FDA, Wash. Post, June 21, 2019, https://tinyurl.com/y5jjbbuq.

                                                          3
        Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 5 of 17



       The cases cited by amici provide them no help. In one, the sole flaw was faulty reasoning

and the agency had the ability to provide “new reasoning to support its final rule” on remand.

Cal. Cmtys. Against Toxics v. EPA, 688 F.3d 989, 993 (9th Cir. 2012). The other falls into a

special subset of cases where a court strikes down an environmental regulation because it is not

strict enough. See North Carolina v. EPA, 550 F.3d 1176, 1178 (D.C. Cir. 2008) (“[I]t is

appropriate to remand without vacatur in particular occasions where vacatur would at least

temporarily defeat … the enhanced protection of the environmental values covered by [the

challenged rule].” (internal quotation marks omitted). Where a rule “does not go far enough,”

courts may leave it in place during remand because having a “plainly inadequate” rule is better

than having no rule at all. Advocs for Hwy. & Auto Safety v. Fed. Motor Carrier Safety Admin.,

429 F.3d 1136, 1151-2 (D.C. Cir. 2005). That situation does not exist here, where the rule

contradicted the public interest prescribed by Congress rather than insufficiently advancing it.

       B.      The Consequences of Vacatur Do Not Support Remanding Without Vacatur

       Even if amici could satisfy Allied-Signal, they fail to show that the drastic remedy they

propose is warranted. Amici’s principal arguments are that the TCA cannot be applied without

further guidance from FDA, and that they relied on the vacated Guidance. Amicus Br. at 3-10. In

support, amici advance two extraordinary propositions. First, they assert that, despite the clear

provisions of the statute, they should be able to keep their products on the market indefinitely

without even filing an application until FDA has resolved all of industry’s questions about what

they will need to prove in an application and given them several more years to prepare it.

Second, they assert that after submitting applications they should be permitted to keep their

products on the market indefinitely unless and until FDA rejects the application. Both these

propositions are contrary to the clear statutory language providing that no new product may



                                                 4
         Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 6 of 17



legally remain on the market in the absence of a marketing order. Moreover, if amici’s positions

are accepted, many more years will pass before the provisions of the statute are actually

applied—with potentially severe consequences for public health.

                 1. Amici’s Desire for More Guidance Does Not Justify Remand Without Vacatur

        Tobacco manufacturers have long known FDA would apply the TCA to ENDS and have

received ample guidance and ample time to prepare premarket applications. When Congress

enacted the TCA on June 22, 2009, it applied the premarket review (“PMTA”) or substantial

equivalence (“SE”) requirements to every cigarette, cigarette tobacco, roll-your-own tobacco,

and smokeless tobacco product “that was not commercially marketed in the United States as of

February 15, 2007.” 21 U.S.C. § 387j(a)(1)(A). It also authorized FDA to subject additional

tobacco products to the TCA by promulgating a rule deeming them subject to the law. Id. §

387a(b). It did not vary the grandfather date for deemed products or authorize FDA to do so.

Nicopure Labs, LLC v. FDA, 266 F. Supp. 3d 360, 398-99 (D.D.C. 2017), appeal filed, No. 17-

5196. Nor did it make the requirements contingent on FDA issuing further guidance. Instead, the

TCA “authorized the agency to impose the premarket review requirement on manufacturers

immediately, thereby halting sales until premarket applications were approved.” Id at 376.4

        The TCA provided detailed criteria that FDA must apply in evaluating a PMTA

application. 21 U.S.C. § 387j(b)(1). Manufacturers were placed on notice that they would have to

demonstrate that the marketing of their products was appropriate for the protection of the public

health—taking into account not only existing users who might stop using tobacco products but

also non-users who might begin—in order for them to remain on the market. Id. § 387j(c)(4).



4
 The Nicopure court was not presented with the question of whether the Deeming Rule’s compliance period was
consistent with the TCA; the only challenge related to the compliance period was industry’s claim that the period
was arbitrarily short. See Nicopure Labs, 266 F. Supp. 3d at 399-400

                                                         5
         Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 7 of 17



        As early as 2011, ENDS manufacturers knew they would have to satisfy this standard. In

April 2011, FDA announced its intent to deem ENDS products subject to the TCA.5 Since

virtually no ENDS products were commercially marketed on February 15, 2007, it was clear in

early 2011 that they would have to comply with the PMTA provisions once deemed. That same

year, FDA issued guidance on the preparation of PMTAs for new products after notice-and-

comment rulemaking,6 as well as detailed guidance on SE applications.7

        In April 2014, FDA issued a proposed deeming rule, which made clear that the PMTA

provisions would be applied to all deemed products, including ENDS products. 79 Fed. Reg.

23,142 (Apr. 25, 2014). In proposing the deeming rule, FDA proposed a compliance period of

two years from the promulgation of the final rule for manufacturers to submit applications. Id. at

23,144. Thus, ENDS manufacturers were once again notified that they would be required to

prepare and submit PMTA applications in order to keep their products on the market.

        In May 2016, after receiving thousands of comments, FDA promulgated the Deeming

Rule and simultaneously published a detailed draft guidance on the preparation of PMTA

applications for ENDS products.8 The issuance of the Deeming Rule, combined with the draft

guidance, gave ENDS product manufacturers a roadmap for preparing PMTA applications.

Although FDA invited comments on the draft guidance, few ENDS manufacturers submitted

comments. In June 2019, FDA finalized the guidance with “substantially similar”




5
  Letter to Stakeholders from Lawrence Deyton, Dir., FDA Ctr. for Tobacco Prods. & Janet Woodcock, Dir., FDA
Ctr. for Drug Evaluation & Research, Regulation of E-Cigarettes and Other Tobacco Products (Apr. 25, 2011).
6
  FDA, Guidance for Industry, Applications for Premarket Review of New Tobacco Products—Draft Guidance
(Sept. 2011), https://tinyurl.com/y4v82tc3.
7
  FDA, Guidance for Industry and FDA Staff, Section 905(j) Reports: Demonstrating Substantial Equivalence for
Tobacco Products (“2011 SE Guidance”) (2011), https://tinyurl.com/y3xzcca2.
8
  FDA, Premarket Tobacco Product Applications for Electronic Nicotine Delivery Systems, Guidance for Industry,
Draft Guidance (May 2016), https://tinyurl.com/y6pmzl5o.

                                                       6
         Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 8 of 17



recommendations as the proposed guidance issued more than three years earlier.9

        In addition to issuing guidance, FDA has conducted public seminars and workshops to

inform manufacturers about the PMTA requirements and offered to meet with any manufacturers

with questions about the application process and content. Zeller Decl. ¶¶ 5(d), 15, ECF No. 120-

1. Fewer than 10 manufacturers have availed themselves of that opportunity. Id. at ¶ 15.

Moreover, FDA has repeatedly invited manufacturers to submit applications in advance of the

deadline. Defs.’ Remedy Br. at 8, ECF No. 120. But as former FDA Commissioner Scott

Gottlieb observed, “the vaping and e-cig industry doesn’t have a single association, company, or

other entity that’s engaged consistently and constructively with the regulatory process. The entire

apparatus seems focused on fighting FDA. That hurts progress long term[.]”10

        The fact that FDA can always issue more guidance cannot justify “hold[ing] in abeyance

enforcement of mandatory provisions of a statute … all the while affording those manufacturers

responsible for the public harm a holiday from meeting the obligations of the law.” Op. at 46,

ECF No. 73. FDA itself has rejected the claim that manufacturers cannot comply without more

guidance. As FDA has said, there has never been an “excuse for manufacturers not to file

applications with the FDA because the agency hasn’t told them what they are expected to do.”

Defs.’ Remedy Br. at 8 (quoting Press Release, FDA, Statement from FDA Comm’r Scott

Gottlieb, M.D., on New Steps to Address Epidemic of Youth E-Cigarette Use (Sept. 12, 2018)).

        ENDS product manufacturers have known for years that they would be required to obtain

marketing orders to keep their products on the market, and have already received a compliance

period of more than five years since the Deeming Rule’s proposal and three years since its final



9
  FDA, Premarket Tobacco Product Applications for Electronic Nicotine Delivery Systems, Guidance for Industry,
at 2 (June 2019), https://tinyurl.com/y3s62jno.
10
   Scott Gottlieb (@ScottGottliebMD), Twitter, https://tinyurl.com/y6pskrql (June 11, 2019).

                                                       7
        Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 9 of 17



issuance. Rather than prepare to make the required public health showing, manufacturers simply

continued to introduce products to the market; the large majority of ENDS products currently on

the market were introduced after FDA had announced its intention to apply the provisions of the

TCA to ENDS products. They have no legitimate complaint that they have not been given

adequate time to prepare their applications or adequate notice of the required contents.

                2. Amici Have No Legitimate Reliance Interests

        Amici also claim to have relied on being “promised a path to demonstrate that their

products should remain on the market.” Amicus Br. at 6. This “path,” in the form of the August

2017 Guidance, was, as this Court found, beyond FDA’s statutory authority. “The Supreme

Court … has generally resisted protecting reliance on mistaken assurances about the law or its

application” even when “regulated parties relied to their detriment on federal officials’

guidance.” Zachary S. Price, Reliance on Nonenforcement, 58 Wm & Mary L. Rev. 937, 949

(2017). No agency can immunize unlawful conduct prospectively; even true exercises of

enforcement discretion “entail[] authority to ignore completed violations but not to excuse future

ones.” Id. at 945. Giving an agency the ability not only to withhold enforcement currently but to

make future enforcement impossible due to reliance interests would violate the very separation

of powers principles amici purport to protect. Id.; see also, e.g., Util. Air Regulatory Grp. v.

EPA, 573 U.S. 302, 327 (2014) (“An agency confronting resource constraints may change its

own conduct, but it cannot change the law.”); cf. Heckler v. Cmty Health Servs. of Crawford

Cty., Inc., 467 U.S. 51, 60 (1984) (“When the Government is unable to enforce the law because

the conduct of its agents has given rise to an estoppel, the interest of the citizenry as a whole in

obedience to the rule of law is undermined. It is for this reason that it is well settled that the

Government may not be estopped on the same terms as any other litigant.”).



                                                   8
        Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 10 of 17



         Moreover, a party asserting reliance interests must have clean hands. See, e.g., Food

Lion, Inc. v. S.L. Nusbaum Ins. Agency, Inc., 202 F.3d 223, 228 (4th Cir. 2000) (“Unclean hands

bars a party from receiving equitable relief … .”). Leaving aside the role tobacco manufacturers

(including some amici) have played in making their products attractive and available to youth,11

they have consistently failed to take advantage of the agency’s repeated offers of assistance in

preparing their applications or to use the longstanding draft guidance to prepare applications. See

supra p. 7; see Op. at 53-54 (“[M]anufacturers long have been on notice that they will have to

file premarket approval applications, substantial equivalence reports, and exemption requests,

and if they have chosen to delay their preparations to do so, then any hardship occasioned by

their now having to comply is of their making.”). Manufacturers’ collective refusal to engage

with FDA’s efforts to provide assistance renders any claim of unfairness hollow.

         C.       The Public Interest Weighs Against Remand Without Vacatur

         Having received a long holiday from regulation never contemplated by the statute, and

having used that holiday “to attract new, young users and get them addicted to nicotine,” Op. at

44, ENDS manufacturers nevertheless want more. They demanded more time from FDA when it

considered the Deeming Rule and from the Nicopure court when they challenged the Deeming

Rule as arbitrary and capricious. See 266 F. Supp. 3d at 399-400. After being denied in the

rulemaking process and on the merits, they cannot overcome the law in this last-ditch manner.

         No equitable considerations could justify reinstating the August 2017 Guidance. As the

Court has found, the lengthy compliance period manufacturers have already enjoyed was not




11
   According to the Centers for Disease Control and Prevention, “[t]he rise in e-cigarette use during 2017-2018 is
likely because of the recent popularity of e-cigarettes shaped like a USB flash drive, such as JUUL; these products
can be used discreetly, have a high nicotine content, and come in flavors that appeal to youths.” Karen A. Cullen et
al., Use of Electronic Cigarettes and Any Tobacco Products Among Middle and High School Students—United
States, 2011-2018, 67 Morbidity & Mortality Weekly Rep. 1276, 1277 (Nov. 16, 2018).

                                                          9
           Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 11 of 17



authorized by the TCA. Congress determined that advance review by FDA was necessary to

safeguard public health—a decision borne out by the surging epidemic of ENDS use by young

people in the absence of that review. Amici ask the Court to presume that, as a category, ENDS

products are helping smokers to quit. See, e.g., Amicus Br. at 3, 15. Not only is the proposition

that ENDS products help smokers quit subject to considerable doubt,12 the salient point is that

Congress chose to place the burden on manufacturers to demonstrate that their products produce

that kind of benefit and that such benefits outweigh any risks to public health. Amici would have

FDA and this Court presume precisely what the statute requires the manufacturers to prove, and

substitute amici’s self-interested assertions for Congress’s statutory choices.

     II.      Remand Without Vacatur Is Even Less Appropriate for Cigars

           Amici’s arguments are meritless as to all deemed products, but are particularly

egregious—and often outright misleading—when it comes to cigars. Unlike ENDS products,

many cigars were commercially marketed on February 15, 2007 and hence are “grandfathered”

past the premarket review requirements. See 21 U.S.C. § 387j(a)(1). Additionally, cigars with the

“same characteristics” as grandfathered products or that “do[] not raise different questions of

public health” are eligible for clearance through the already established SE process, and at least

one amicus has already had SE reports for cigars granted. See Zeller Decl. ¶ 5(b)-(c) nn.11-12.

Hundreds if not thousands of cigar varieties are lawfully on the market today, and will remain on

the market with no need for further application no matter what the Court does here.13

           But since Congress took up the TCA, a new type of “cigar” has flourished: small, fruit- or



12
   According to a 2018 Report from the National Academies of Sciences, Engineering and Medicine (“NASEM”),
“[o]verall, there is limited evidence that e-cigarettes may be effective aids to promote smoking cessation.” NASEM,
Public Health Consequences of E-Cigarettes, Washington, D.C. 4. (Jan. 2018).
13
   The Regulatory Impact Analysis for the Deeming Rule estimated that 60% of cigars on the market, or about 4500
cigar varieties, would be grandfathered. FDA. Docket No. FDA-2014-N-0189, Final Regulatory Impact Analysis, at
84 (May 2016), https://tinyurl.com/yy7h8txr.

                                                        10
        Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 12 of 17



candy-flavored products with names like “SwagBerry” or “Da Bomb Blueberry” that are

transparently designed to get around the TCA’s ban on youth-friendly flavored cigarettes.14

These products are virtually indistinguishable from cigarettes and disproportionately appeal to

youth. See 79 Fed. Reg. 23,146, 23,158 (Apr. 25, 2014). As a result of these products, cigar

smoking is now roughly as prevalent among youth as cigarette smoking. 81 Fed. Reg. 28,974,

29,023 (May 10, 2016). As FDA explained in March 2019, these products

        are associated with significant risk and provide no public health benefit. Like other
        combustible tobacco products, cigars—including flavored cigars—expose users to toxic
        and carcinogenic chemicals. Although little cigars deliver similar levels of nicotine
        compared to cigarettes, the levels of some carcinogens in the mainstream smoke exceed
        those in cigarettes.15
        Most of amici’s arguments—public health, the TCA’s prohibition on “banning” products,

the difficulty of proving the statutory PMTA requirements—are thus wholly inapplicable to

cigars. Amici’s only relevant arguments—that manufacturers do not know what to include in SE

reports and that it is unfair to move up an unlawful deadline on which they “relied”—are even

less compelling for cigars than for ENDS products.

        The first argument cannot withstand even modest scrutiny. Unlike for ENDS products,

the most realistic pathway to market for non-grandfathered cigars is through substantial

equivalence, as amici acknowledge. Amicus Br. at 1. This requirement is straightforward, asking

only whether the new product has “the same characteristics” as a predicate product or “has

different characteristics [but] does not raise different questions of public health.” 21 U.S.C. §§

387e(j), 387j(a)(3). Thousands of new tobacco products have completed this process already.

        Both FDA and manufacturers have already had extensive experience with SE reports,



14
   See Campaign for Tobacco-Free Kids, Not Your Grandfather’s Cigar: A New Generation of Cheap and Sweet
Cigars Threatens a New Generation of Kids, at 9, 12-14 (Mar. 13, 2013), https://tinyurl.com/y6nu66zx.
15
   FDA, Modifications to Compliance Policy for Certain Deemed Tobacco Products, Guidance for Industry, Draft
Guidance (Mar. 2019), https://tinyurl.com/yyywgoat.

                                                      11
        Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 13 of 17



giving manufacturers abundant information about how to meet the standard. Amici claim that

FDA has “issued final orders for only about 191 provisional [SE] products,” out of over 5000 SE

submissions, leaving a “backlog of thousands of SE reports.” Amicus Br. at 7, 14; see also

Folmar Decl. ¶ 6, ECF No. 133-5 (claiming “FDA appears to have issued final orders on only

approximately 5.1 percent of known SE Reports”); Bauersachs Decl. ¶ 17, ECF No. 113-2

(same). This is a complete distortion of the facts. The source they cite says FDA has “resolved

93 percent” of the more than 2500 SE submissions filed since March 22, 2011, issuing among

other things “601 SE orders” and “202 [not SE] orders,” leaving “no backlog of new regular SE

applications.”16 Only products that were the subject of “provisional applications” filed before

March 22, 2011 remain in any significant number—but the TCA did not require FDA to grant or

deny these reports by a date certain, permitting products for which SE reports were filed by that

date to remain on the market indefinitely unless FDA denied the application. 2018 SE Update;

see also 21 U.S.C. § 387j(a)(2)(B). Even so, FDA has resolved “over 1,000” of the “nearly 3,600

provisional SE applications submitted.” 2018 SE Update. Amici’s “5.1 percent” figure is pure

fiction.17

         Along with this well-established process, FDA has provided voluminous information

about the requirements for substantial equivalence, issuing numerous guidance documents and

convening several workshops informing manufacturers of the requirements for SE Reports.18

FDA publishes detailed scientific review documents for products found substantially equivalent



16
   FDA, Update on Provisional Substantial (SE) Equivalence Review Process (“2018 SE Update”) (Apr. 5, 2018),
https://tinyurl.com/yyrhcwjt.
17
   Amici similarly mislead by describing 1,500 SE Reports FDA “indefinitely remove[d] from review” as a
“backlog” Folmar Decl. ¶ 6; see also Bauersachs Decl. ¶ 17. FDA removed these products because it determined
they were “less likely” to “raise different questions of public health” and therefore were unlikely to be denied. 2018
SE Update. Their removal was tantamount to a tacit resolution in the applicants’ favor, not a backlog.
18
   See supra pp. 6-7; Zeller Decl. ¶¶ 5(b), 5(d), 15; FDA, Guidance, https://tinyurl.com/y4eka9yv (listing relevant
guidance in January 2011, September 2011, September 2014, July 2016, and December 2016).

                                                          12
        Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 14 of 17



and issues general summaries of denied applications that explain the reasons for denial,

providing a roadmap for the filing of future reports. Most recently, FDA issued a detailed

proposed rule19 establishing requirements for SE reports, closely tracking the standards FDA has

published since the first reports were filed in 2011. Notably, this same proposed rule governs SE

filings for cigarettes and other non-deemed tobacco products, and the lack of final guidance to

date has not impeded the submission and resolution of thousands of SE reports for such products.

Indeed, it has not even stopped amici themselves. See Zeller Decl. at ¶ 5(b)-(c) nn.11-12.

        Moreover, FDA’s inclusion of cigars in the Deeming Rule was based in part on

overwhelming evidence that the toxic and carcinogenic constituents in cigar smoke are the same,

or even more harmful, as those in cigarette smoke. 81 Fed. Reg. at 29,020. Cigar manufacturers

cannot plausibly claim ignorance of the product characteristics they have to report in their

applications. If cigar manufacturers have legitimate questions about the details of reports, FDA

has been and continues to be available to address their questions. See Zeller Decl. ¶ 15. The

claim that they lack sufficient information is thus thoroughly unconvincing.

        Nor do cigar manufacturers have any plausible reliance argument. Under the Deeming

Rule, cigar manufacturers would have had to file SE reports by February 8, 2018 in order to keep

their products on the market pending FDA action on their applications. 81 Fed. Reg. at 28,978.

That deadline was just months away when FDA extended it in May and August 2017. Cigar

manufacturers thus should have been close by that time to having the data necessary for their

reports—and have now had an additional two years to prepare. Any cigar manufacturer planning

to file an SE report has had ample opportunity and information to prepare it.

        Amici also mischaracterize FDA’s advice regarding submitting SE reports. Although the


19
  Content and Format of Substantial Equivalence Reports; Food and Drug Administration Action on Substantial
Equivalence Reports, 84 Fed. Reg. 12740 (Apr. 2, 2019).

                                                      13
        Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 15 of 17



August 2017 Guidance extended the submission deadline, FDA did not “instruct manufacturers

to stop submitting applications ... pending further FDA action.” Amicus Br. at 8. On the contrary,

Commissioner Gottlieb encouraged prompt submission of such reports. See Defs.’ Remedy Br. at

8.20 Cigar manufacturers had no legitimate basis for postponing the preparation of information

for their SE reports and their choice to do so does not create a cognizable reliance interest.

     III.      Vacatur Would Not Jeopardize the Deeming Rule or Violate the TCA

            Amici’s arguments that vacatur would somehow retroactively taint the Deeming Rule are

meritless. Their first argument, that vacatur would “ban” an entire class of products and thus

violate 21 U.S.C. § 387g(d)(3), Amicus Br. at 11,21 is an absurd reading of the TCA. Under this

construction, FDA could not deem a class of new tobacco products if none of its members could

satisfy the “protection of public health” standard, because that would “ban” the entire class. The

worse the product, the more powerless FDA would be. This is plainly not Congress’s intent, and

is not a plausible reading of the TCA. See Delany v. Moraitis, 136 F.2d 129, 131 (4th Cir. 1943)

(“[I]t is well settled that statutes should be construed, if possible, so as to effectuate the purpose

intended and avoid absurd consequences.”). In reality, no class of products is being banned.

ENDS that are shown to meet the public health standard will be allowed on the market, and those

that are not will be prohibited. That is the statutory design, not a violation of the statute.

            Amici’s second argument, that the Deeming Rule would have been arbitrary and

capricious if it gave ENDS products only a 120-day (or even 10-month) window to prepare


20
   Similarly, while amici claim that “[t]ime and again, FDA has insisted that further regulatory action is imperative
before ENDS and cigar manufacturers face compliance deadlines[.]” Amicus Br. at 3-4 & n.2, the documents they
cite tell a different story. Far from stating that SE reports should be held back until FDA took new action, the 2011
guidance made clear that SE reports should be submitted even before FDA “initate[d] a rulemaking that would
establish requirements and standards for substantial equivalence.” 2011 SE Guidance at 1; see also id. at 5-6. The
rest of amici’s citations are connected to the unlawful August 2017 Guidance and show that FDA did not offer that
rationale until well after it issued the Deeming Rule and its initial guidance and timelines. See Amicus Br. at 4 n.2.
21
   Although amici do not acknowledge it, this argument does not apply to cigars, because many cigars were
grandfathered in or successfully showed their substantial equivalence. See supra p. 10 & n.13.

                                                          14
           Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 16 of 17



applications, Amicus Br. at 11-12, fares no better. Amici identify no precedent for suggesting that

a rule could become arbitrary and capricious years after the fact because of judicial invalidation

of a subsequent rule, and Plaintiffs are aware of none. More importantly, though, as noted

previously, the TCA authorized FDA to issue a deeming rule with no compliance period

whatsoever. See Nicopure, 266 F. Supp. 3d at 376. Far from being arbitrary and capricious, such

a rule would have been entirely consistent with the TCA. Again, under the TCA, there is no right

for a deemed product to be on the market without a marketing order.

     IV.      Plaintiffs’ Proposal Would Not Violate the APA

           Amici’s argument that Plaintiffs’ proposal would violate the APA, Amicus Br. at 12-14,

is similarly meritless.22 The proposed order explicitly requires that to the extent any FDA rule is

issued in response to the order, it should be implemented in accordance with the APA. See Pls.’

Proposed Remedial Order at 1, ECF No. 78-1. This process would include notice-and-comment

procedures, as applicable. Nor does the proposed order prejudge the outcome of any rulemaking

or individual applications. It merely requires that the outcome of that rulemaking restore the

parties to the status quo before the illegal August 2017 Guidance as nearly as possible, and that

FDA meet its legal obligations to enforce the TCA. The proposal does not mandate how FDA

assesses individual applications. Manufacturers can submit whatever evidence they choose and

FDA can process applications however it sees fit; the only change is that manufacturers cannot

keep their products on the market indefinitely in derogation of Congressional intent and design.

     V.       Conclusion

           For the foregoing reasons and those stated in Plaintiffs’ other briefs, the Court should

order the remedy proposed by Plaintiffs.


22
  Amici also argue that the Court lacks the authority to adopt Plaintiffs’ proposal. Plaintiffs addressed these
arguments in response to Defendants’ brief. See Pls.’ Reply to Defs.’ Remedy Br. at 2-3, 6-8, ECF No. 123.

                                                          15
     Case 8:18-cv-00883-PWG Document 124 Filed 06/26/19 Page 17 of 17



Dated: June 26, 2019                     Respectfully submitted,

                                              /s/ Jeffrey B. Dubner
                                         Jeffrey B. Dubner (pro hac vice)
                                         Javier M. Guzman (pro hac vice)
                                         DEMOCRACY FORWARD FOUNDATION
                                         P.O. Box 34553
                                         Washington, D.C. 20043
                                         jdubner@democracyforward.org
                                         jguzman@democracyforward.org
                                         (202) 448-9090

                                         Eve L. Hill (Fed. Bar No. 19938)
                                         BROWN GOLDSTEIN & LEVY, LLP
                                         120 East Baltimore Street, Suite 1700
                                         Baltimore, Maryland 21202
                                         ehill@browngold.com
                                         T: (410) 962-1030
                                         F: (410) 385-0869

                                         Dennis A. Henigan (pro hac vice)
                                         Mark E. Greenwold (pro hac vice)
                                         CAMPAIGN FOR TOBACCO-FREE KIDS
                                         1400 I Street NW, Suite 1200
                                         Washington, D.C. 20005
                                         dhenigan@tobaccofreekids.org
                                         mgreenwold@tobaccofreekids.org
                                         (202) 296-5469

                                         Counsel for Plaintiffs




                                    16
